Sognier, Judge.
Carolyn and Richard Cvengros sued Colquitt Electric Membership Corporation (Colquitt Electric) for injuries sustained by Mr. Cvengros while he was working on a billboard and his ladder came into close proximity with power lines owned and maintained by Colquitt Electric. Cvengros alleged that Colquitt Electric was negligent in maintaining their power lines an unsafe distance from the billboard and in failing to warn him of the danger of working too close to the power lines. Colquitt Electric admitted that the power lines were within eight feet from the billboard. Neither Cvengros nor his employer notified Colquitt Electric prior to Cvengros commencing work on the billboard. The trial court denied Colquitt Electric’s motion for summary judgment and we granted this interlocutory appeal.
Appellant contends that the trial court erred in denying its motion for summary judgment because the electric company received no notice of any work to be performed near its power lines and, therefore, had no duty to appellee under OCGA § 46-3-30 et seq. (formerly Code Ann. § 34B-201 et seq.)
Our Supreme Court has recently addressed this issue pursuant to a certified question from this court. In Malverez v. Ga. Power Co., 250 Ga. 568, 569 (300 SE2d 145) (1983), the Supreme Court held: “One whose injury is caused by negligent installation or maintenance of high-voltage lines, even where such injury occurs while engaged in acts enumerated in OCGA § 46-3-32 within eight feet of the lines, is not barred by failure to give notice.”
Accordingly, the trial court did not err in denying appellant’s *650motion for summary judgment.
Decided March 7, 1983.
W. Wray Eckl, Robert M. Darroch, for appellant.
Charles H. Hyatt, FredD. Bentley, J. David Gibbs, FrederickE. Link, for appellee.
Robert L. Pennington, Kevin C. Greene, amicus curiae.

Judgments affirmed.


Deen, P. J., and Pope, J., concur.